Citation Nr: 0839378	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  05-27 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral neuropathy of 
the lower extremities as a result of herbicide (Agent Orange) 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968, to include service in the Republic of Vietnam. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

In November 2005, the veteran testified during a personal 
hearing at the RO.  A transcript of the hearing is associated 
with the claims file.

Although the veteran requested a Travel Board hearing, the 
veteran withdrew his request in a June 2006 lay statement.



FINDINGS OF FACT

1.  The veteran served on active duty in the Republic of 
Vietnam during the Vietnam Era.

2.  The veteran currently suffers from peripheral neuropathy, 
which is not etiologically related to his exposure to Agent 
Orange during service or otherwise etiologically related to 
service.


CONCLUSION OF LAW

Peripheral neuropathy, to include due to Agent Orange 
exposure, was not incurred in or aggravated by service and 
may not be presumed to have been incurred as the result of 
such service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126, 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In this case, the veteran was provided notice of the VCAA in 
October 2004, prior to the initial adjudication of his claim 
in the June 2005 rating decision at issue.  Further VCAA 
notice was sent in July 2005.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claim, but he was not provided notice of the 
type of evidence necessary to establish a disability rating 
and an effective date for the disability on appeal.  However, 
the absence of such notification by VCAA letter is not 
prejudicial in this case, as this case involves only a 
service connection claim.  With service connection cases, no 
disability rating or effective date is assigned when service 
connection is denied.

The Board acknowledges that the veteran has not been afforded 
a VA examination in conjunction with his claim.  As discussed 
above, the VCAA and implementing regulations require VA to 
provide a veteran with an examination or to obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines that such development is necessary to decide the 
claim.  A medical examination or medical nexus opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (a) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury, or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  See 38 
C.F.R. § 3.159(c)(4).

Upon review, the Board has concluded that a remand for 
examination of the veteran and/or a medical nexus opinion is 
not warranted in this case, because the information and 
evidence of record does not establish that the veteran 
suffered an event, injury, or disease in service, nor does it 
indicate that his claimed disability or symptoms may be 
associated with service.

The Board concludes that all relevant evidence necessary for 
an equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, private 
medical records, Social Security Records, and statements from 
the veteran and his representative.  The veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

II.  Service Connection for Peripheral Neuropathy

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).
 
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease 
of the nervous system, such as peripheral neuropathy, when it 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a)-(b) (2007); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active service, the following diseases 
shall be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II or 
adult-onset diabetes mellitus), Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For the presumption to 
apply, acute and subacute peripheral neuropathy must be 
manifest within one year following the last date of herbicide 
exposure.  38 C.F.R. § 3.309(a)(6)(ii).  VA has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which it has not 
specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed. Reg. 341-46 
(1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 Fed. 
Reg. 32,345-32,407 (June 12, 2007). 
 
Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to herbicides 
also may be established by showing that a disorder resulting 
in disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303. 
 
As noted earlier, the veteran and his representative contend 
that service connection is warranted for peripheral 
neuropathy, claimed as due to Agent Orange exposure in 
Vietnam. 
 
The veteran's service personnel records, including his DD 
Form 214, indicate that he served on active duty in the 
United States Army from October 1966 to October 1968.  His 
service included duty in the Republic of Vietnam.  As a 
result, the veteran in this case, is presumed to have been 
exposed to Agent Orange, based solely on his requisite 
military service as evidenced by his DD 214, for purposes 
establishing service connection. 
 
The Board observes that the disorders granted presumptive 
service connection under 38 C.F.R. § 3.309(e) for Agent 
Orange exposure are specified with precision. In this regard, 
the Board notes that only "acute and subacute" peripheral 
neuropathy are enumerated under 38 C.F.R. § 3.309(e).  More 
specifically, the term acute and subacute have been legally 
defined as transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  See 38 
C.F.R. § 3.309(e). 

The service medical records do not reflect a diagnosis of or 
treatment for peripheral neuropathy.
 
The first medical evidence of manifestations of the veteran's 
peripheral neuropathy began in 2005, where he reported 
numbness and tingling in the feet.  The private physician 
noted the manifestations, and noted that the veteran was a 
candidate for  neuropathy.  (See Carolina Neurology Treatment 
Record dated in February 2005).  

Based on the evidentiary record, the veteran's peripheral 
neuropathy has not been shown to be acute or subacute.  The 
record is devoid of any evidence indicating the veteran 
experienced any manifestations of peripheral neuropathy 
related to Agent Orange exposure in service, or even shortly 
following his discharge from service.  Rather, based on the 
record, the first medical evidence of manifestations of the 
veteran's peripheral neuropathy began in 2005.  Therefore, 
the statutory presumption that the veteran's peripheral 
neuropathy was incurred in service is not for application in 
this case. 
 
Notwithstanding the fact that the veteran does not meet the 
above requirements which would entitle him to presumptive 
service connection, he is not entirely precluded from 
establishing service connection for his peripheral neuropathy 
by way of proof of actual direct causation.  See Combee v. 
Brown, 34 F.3d at 1042 (Proof of direct service connection 
thus entails proof that exposure during service caused the 
malady that appears many years later).  In this regard, the 
Board observes that while the evidence of record supports a 
finding that the veteran suffers from peripheral neuropathy, 
the medical evidentiary record discloses no causal 
relationship between the veteran's exposure to Agent Orange 
in service and the his diagnosed peripheral neuropathy.  In 
fact, the vetearn's private physician stated that she 
believed the neuropathy was "most likely secondary to the 
Parkinson's."  ( See Carolina Neurology Treatment Record 
dated in February 2005).  There is no medical evidence 
contrary to the private doctor's opinion.

Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's claim.  
Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion.  The veteran, 
however, has not been shown to possess the requisite medical 
training, expertise, or credentials needed to render a 
diagnosis or a competent opinion as to medical causation. 
 
Accordingly, the veteran's lay opinion does not constitute 
competent medical evidence and lacks probative value as to 
the matter of medical diagnoses and causation.  See also 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is 
competent to report that on which he or she has personal 
knowledge); Espiritu v. Derwinski, 2 Vet. App. 482 (1992) (a 
veteran is not competent to offer opinions on medical 
diagnosis or causation).  

Overall, the preponderance of the evidence is against the 
claim of service connection for peripheral neuropathy, to 
include as a result of herbicide (Agent Orange) exposure, and 
this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral neuropathy of 
the lower extremities as a result of herbicide (Agent Orange) 
exposure, is denied.




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


